McDONALD, Chief Justice.
This is an appeal by the appellant, J. W. Phipps, from a judgment entered against him by the 74th District Court of McLennan County, Texas. Appellant caused Transcript and Statement of Facts to be filed in this court on 29 July, 1960. Appellant has filed no brief and has not requested additional time to file same. On 9 September, 1960, appellees filed motion to dismiss this appeal. It is our view that such motion should be sustained and the instant appeal dismissed.
Accordingly, the cause is dismissed.